Citation Nr: 0406707	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  98-04 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for flat feet.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The appellant had a period of active duty for training 
(ACDUTRA) in the Army National Guard from April to December 
1977.  This matter comes before the Board of Veterans' 
Appeals (Board) pursuant to an order of the United States 
Court of Appeals for Veterans Claims.


REMAND

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating decision 
which determined that service connection was not established 
for the claimed bilateral foot disorder.  In a November 2001 
decision, the Board determined that service connection was 
not warranted for bilateral flat feet.  The appellant 
appealed the November 2001 decision to the United States 
Court of Appeals for Veterans Claims (Court).  

In October 2002, the Office of General Counsel for VA, on 
behalf of the Secretary, filed a joint motion for remand and 
for stay of proceedings.  The request was to vacate the 
November 2001 decision by the Board which denied service 
connection for flat feet, and to remand the matter for review 
of the appellant's claim in conjunction with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  The Court granted this 
motion in an October 2002 order, and the case was returned to 
the Board for compliance with the directives stipulated in 
the motion.

The joint motion pointed out that VA had failed to provide 
the appellant with adequate notice of the provisions of the 
Veterans Claims Assistance Act of 2000 38 U.S.C. §§ 5103, 
5103A, 5107 (West 2002).  It was explained that the 
information provided to the appellant did not satisfy the 
requirements of 38 U.S.C.A. § 5103(a) and Quartuccio in that 
the appellant was not clearly notified of the evidence 
necessary to substantiate his claim for service connection.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this regard, the record discloses that the appellant was 
generally advised in correspondence from the RO concerning 
VA's enhanced duty to assist him in the development of his 
claim pursuant to the VCAA.  However, the appellant was not 
provided specific notice of what additional evidence was 
necessary to substantiate the claim, what evidence VA would 
obtain, or the evidence that should be obtained by the 
appellant in support of his claim.  
  
The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Finally, VA is to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  38 C.F.R. § 3.159(b).

The Board observes, in this matter, additional medical 
opinion evidence has been submitted for consideration in this 
case.  A private medical statement, dated in February 2004, 
offers an opinion regarding the etiology of the veteran's 
bilateral foot disorder.  It is noted that the appellant's 
foot disorder, while not clinically expressed during the 
appellant's period of active duty training, was likely 
aggravated by his period of active duty training. 

Following a careful review of the record, it is the opinion 
of the Board that a contemporaneous and thorough VA 
examination and medical opinion would assist the Board in 
clarifying the nature of the appellant's bilateral foot 
disorder and would be instructive with regard to the 
appropriate disposition of the issue under appellate review.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); see also, 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990). 

Accordingly, the Board finds that additional development is 
required prior to a review of this claim.  See 38 U.S.C.A. § 
5103A (West 2002).  The appellant should be given the 
opportunity to submit additional evidence and argument.  In 
this regard, the VA must ensure that it fulfilled its duty to 
notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993). 

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159(b).  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should obtain copies of any VA or 
private medical records pertaining to 
treatment the appellant received for his 
bilateral foot disorder, covering the period 
from 1977 to the present, which have not been 
previously submitted.  

3.  The RO should schedule the appellant to 
undergo a comprehensive VA examination by an 
orthopedic or podiatric specialist, if 
available, in order to determine the nature, 
severity, and etiology of any bilateral foot 
disorder he may have.  All studies deemed 
appropriate in the medical opinion of the 
examiner should be performed, to include x-
ray studies and other specialized tests; and, 
all findings should be set forth in detail.  
The examiner should review the entire claims 
folder in conjunction with this examination, 
and this fact should be so indicated in the 
examination report.  After reviewing the 
available medical records and examining the 
appellant, the examiner should render 
comments specifically addressing the 
following:

(a)  If a chronic disorder is diagnosed, and 
based upon an assessment of the entire 
record, is it at least as likely as not 
(probability of 50 percent or better) that 
such disorder is related to the disorder 
noted in service?

(b)  If so, did the disorder noted in service 
clearly and unmistakably exist prior to 
service?

(c)  If so, is it clear and unmistakable that 
the disorder did not permanently worsen 
during svc?

(d)  In addressing these questions, the 
examiner should consider and discuss the 
February 4, 2004, medical statement and 
opinion from Dr. Cuesta and set forth reasons 
for either agreeing or disagreeing with Dr. 
Cuesta's statements. 

A complete rationale for any opinion 
expressed should be included in the 
examination report, to include upon what 
medical principles the opinion is based and 
citation to the evidence of record upon which 
the opinion is based.  If the examiner 
determines that it is not feasible to respond 
to any of the above inquiries, the examiner 
should explain why it is not feasible to 
respond.

4.  Following any additional development 
deemed appropriate by the RO, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
appellant, he and his representative should 
be furnished a supplemental statement of the 
case and be afforded the applicable time 
period in which to respond.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this appeal.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




